DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 9, as amended and based on its dependency from claim 1, now recites that the control unit adjusts an allowable value of a ratio of I/O of restoration processing of a failed 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Spry et al. (2011/0225453) in view of Umberger et al. (2004/0059958) and Ikeuchi et al. (2004/0230742).
Regarding claim 1:
Spry teaches:
A storage system [par 19]: 
wherein each of the plurality of storage devices has a plurality of stripes configuring a plurality of stripe rows [par 19-20], 
each of the plurality of stripe rows is a row of two or more stripes which two or more storage devices have, respectively [par 19-20], 
when each of the plurality of stripe rows stores a plurality of data elements and at least one redundant code and when a predetermined allowable number of storage devices fail, the data elements in the stripes of the failed storage devices are restored [par 23], 
the number of storage devices is more than the number of stripes configuring one stripe row [par 21], and 
the system controls a critical or background designation in restoration processing of failed stripes in the failed storage devices, on the basis of restoration priorities for the data elements or the redundant code of the failed stripes [par 23-25, 33-35, 37-39]. 

Umberger teaches an interface connected to storage devices and a control unit connected to the interface [fig 2]. Umber further teaches that critical or background designations controls the processing speed of data restoration [par 17-19, 40].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the storage system components and restoration speed teachings of Umberger with the storage system of Spry.
One of ordinary skill in the art prior to the effective filing date would have been motivated to make the combination because Spry teaches a storage system without listing each of the components that commonly comprise a storage system, thereby creating an implicit need to enumerate the various components. Umberger satisfies that implicit need. Further, Spry teaches critical and background restoration without explicitly defining the effects of designating restoration as critical or background, creating an implicit need for such a definition. Umberger satisfies that implicit need.
The Spry-Umberger combination does not explicitly teach wherein the control unit adjusts an allowable value of a ratio of input output (I/O) of the restoration processing of a failed stripe with respect to I/O from a host computer. The combination does, however, teach rebuild queues and further adjusting priority of I/O operations with regard to restoration processing and host computer I/O.
[par 120-123, 140].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the ratio adjustment of Ikeuchi with the storage system of Spry-Umberger.
One of ordinary skill in the art prior to the effective filing date would have been motivated to make the combination because Spry-Umberger explicitly seeks to use a rebuild queue and control the amount of system performance that is attributed to restoration processing without a complete and exhaustive description of how this is accomplished, creating an implicit need for a particular mechanism for the full implementation. Ikeuchi satisfies such an implicit need with the teaching of ratio adjustments for I/O to balance the importance of host and rebuild performance.

Regarding claim 2:
The combination teaches:
The storage system according to claim 1, wherein, when the number of failed stripes included in a third stripe row is equal to or more than a predetermined threshold value, the control unit determines that the restoration priority of the third stripe row is high [Spry par 23-25, 33-35, 37-39; Umberger par 47 – the examiner notes that a designation of any particular stripe row as a third stripe row is entirely arbitrary], 
[Spry par 23-25, 33-35, 37-39; Umberger par 47 - the examiner notes that a designation of any particular stripe row as a fourth stripe row is entirely arbitrary], and 
the control unit performs control so that restoration processing of the third stripe row is executed before restoration processing of the fourth stripe row and a processing speed in the restoration processing of the fourth stripe is lower than a processing speed in the restoration processing of the third stripe row [Spry par 23-25, 33-35, 37-39; Umberger par 17-19, 40]. 
Regarding claim 3:
The combination teaches:
The storage system according to claim 1, wherein the control unit determines restoration priority of a first failed stripe row on the basis of the number of failed storage devices in which the first failed stripe row is stored [Spry par 34, 35, 38; Umberger par 44, 47], and 
the control unit controls a processing speed in restoration processing of the first failed stripe row, on the basis of the determined restoration priority of the first failed stripe row [Spry par 23-25, 33-35, 37-39; Umberger par 17-19, 40].

Regarding claim 6:
The combination teaches:
[Spry par 34, 35, 38; Umberger par 44, 47 – determining which stripe is closer to data loss depends on determining the number of failed blocks/chunks and comparing that number to a threshold of allowable failed blocks/chunks. Those closer to data loss are given higher priority], and 
the control unit performs control so that restoration processing of the first failed stripes is executed before restoration processing of the second failed stripes and a processing speed in the restoration processing of the second failed stripes is lower than a processing speed in the restoration processing of the first failed stripes [Spry par 23-25, 33-35, 37-39; Umberger par 17-19, 40]. 
Regarding claim 7:
The combination teaches:
The storage system according to claim 6, wherein the predetermined threshold value is based on a redundancy value for maintaining reliability of data of the stripe row [Spry par 34, 35, 38; Umberger par 44, 47]. 
Regarding claim 8:
The combination teaches:
The storage system according to claim 1, wherein, when the restoration processing of a failed stripe is executed according to a first restoration priority of the failed stripe at a [Spry par 42; Umberger par 20 – requests can be preempted/suspended by a higher priority request and restarted later. The broadest reasonable interpretation of the claim is a situation in which the second priority is equivalent to the first priority and the request is resumed at the same priority]. 

Regarding claim 9:
The combination teaches:
The storage system according to claim 1, wherein the control unit further adjusts an execution priority in the control unit for the restoration processing of the failed stripe or an amount of resources allocated to the restoration processing of the failed stripe [Spry par 33, 39, 42; Umberger par 17, 19, 56, Ikeuchi par 140].

Regarding claims 10 and 11:
See the citations above with respect to claim 1. Claims 10 and 11 are nearly identical to the recitations in claim 1 except for a change in statutory class. Spry further teaches methods and computer program products [par 4, 5].

s 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Spry-Umberger-Ikeuchi as applied to claim 1 above, and further in view of Zohar et al. (2008/0091741).
Regarding claim 4:
The teachings of Spry-Umberger-Ikeuchi are outlined above.
Spry-Umberger-Ikeuchi does not explicitly teach wherein the control unit determines that the restoration priority of a first failed stripe storing the data elements is higher than the restoration priority of a second failed stripe storing the redundant code. Spry-Umberger-Ikeuchi does, however, teach controlling the execution order and processing speed of restoration based on restoration priorities [Spry par 33, 39, 42; Umberger par 17, 19, 56; Ikeuchi par 120-123, 140].
Zohar teaches the restoration priority of a first failed stripe storing the data elements is higher than the restoration priority of a second failed stripe storing the redundant code [par 8].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the data and redundant code priority teachings of Zohar with the priority teachings of Spry-Umberger-Ikeuchi.
One of ordinary skill in the art prior to the effective filing date would have been motivated to make the combination because the combination of Spry-Umberger-Ikeuchi and Zohar disclose each element of the claim recitations, the only difference being that not all the elements are in a single reference. One of ordinary skill in the art could have combined the restoration priority teachings of Spry-Umberger-Ikeuchi with the restoration priority teachings of Zohar because each the prior art references deals with restoration of redundant storage 
Regarding claim 5:
The combination teaches:
The storage system according to claim 4, wherein, when the restoration processing of the first failed stripe is executed, the control unit executes restoration processing for a failed stripe storing a parity part belonging to the same stripe row as the first failed stripe together [Zohar par 19].

Response to Arguments
Applicant's arguments filed 12/14/21 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claims 1, 10, and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See rejection and citations above for rejection of the limitations as amended with respect to the newly cited Ikeuchi reference.
Further, the amendment to the claims has introduced new matter in claim 9. See the rejection of claim 9 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
‘187 to Daikokuya et al. discloses performing rebuild recovery in a RAID including utilizing an I/O ratio for prioritizing normal I/Os as outlined in at least paragraph 107.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC M DUNCAN whose telephone number is (571)272-3646. The examiner can normally be reached M-F 7-330.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC DUNCAN/Primary Examiner, Art Unit 2113